M POWER ENTERTAINMENT 2602 YORKTOWN PLACE HOUSTON, TX 77056 (832)284-4276 June 1, 2007 U.S. Securities & Exchange Commission Office of Small Business 450 Fifth Street NW Washington, D.C. 20549 Re: M Power Entertainment, Inc. File No. 333-142529 Dear Sir/Madam: Request is hereby made for the acceleration of the effective date of our Registration Statement on Form SB-2, File No. 333-142529, to 3:00 P.M. on June 4, 2007 or as soon as practicable thereafter. Very truly yours, M POWER ENTERTAINMENT, INC. /s/ GARY F. KIMMONS GARY F. KIMMONS CHIEF EXECUTIVE OFFICER
